Citation Nr: 1622138	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The appellant (claimant) had service in the Louisiana Army National Guard from December 1980 to December 1986, to include various periods of active duty for training (ACDUTRA), including from June 1981 to August 1981 and from May 1982 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was remanded for additional development in June 2011, May 2012, September 2013, June 2014, and January 2015.

Given the varying history of hearing loss in the appellant's ears, the Board has recharacterized the hearing loss issue as two separate issues.

In December 2015, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2015), which was received in January 2016.  The appellant was furnished a copy of such opinion in February 2016, with a notification letter informing him that he had 60 days from the date of the letter to review the medical opinion and send VA any additional evidence or argument.  See 38 C.F.R. § 20.903 (2015).  The appellant did not submit any such evidence or argument.


FINDINGS OF FACT

1.  The appellant does not have right ear hearing loss for VA compensation purposes.

2.  The appellant's left ear hearing loss that preexisted service was not aggravated by service.

3.  The appellant's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2015).

2.  The criteria for establishing service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 101, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306, 3.385 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard June 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The appellant's service treatment records (STRs), service personnel records (SPRs), and private treatment records have been obtained.

A January 2016 VHA opinion addressing the appellant's hearing loss claims has been obtained.  Additionally, the appellant was provided five VA audiological examinations, in December 2009, June 2012, October 2013, September 2014, and March 2015, some of which contain puretone audiometry and Maryland CNC Test results.  The examinations as a whole, along with the January 2016 VHA opinion, are sufficient evidence for deciding the hearing loss claims.  Additional examination is unnecessary as the Board finds that the VHA opinion is adequate for adjudication of the hearing loss claims because it considered all of the pertinent evidence of record, to include the appellant's statements and VA and private examinations, and provided complete rationales.  Thus, VA's duty to assist has also been met.

II. Analysis

General Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may also be warranted on a presumptive basis for certain chronic diseases, such as sensorineural hearing loss and tinnitus, if the disease manifests to a compensable degree within one year of separation from 90 days of active service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, these provisions are not applicable to ACDUTRA and INACDUTRA periods.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The appellant seeks service connection for right ear hearing loss.  The appellant's SPRs show that his principal military duties included being a cannoneer.  Thus, in conjunction with the appellant's statements, the Board finds that the evidence established that the appellant experienced exposure to loud noise in service, including during ACDUTRA.  The questions in this case involve whether or not the appellant has current hearing loss and, if so, whether or not it is related to service.  Because of the varying history of the appellant's right and left ears, they will be discussed separately.

Right Ear

The appellant's National Guard enlistment examination from December 1980 and his June 1986 periodic National Guard medical examination, conducted at the time of separation, reveal no complaints or findings of right ear hearing loss as defined by 38 C.F.R. § 3.385.

Regarding whether or not the appellant has right ear hearing loss for VA compensation purposes, none of the five VA examination reports (December 2009, June 2012, October 2013, September 2014, March 2015) show that the appellant has right ear hearing loss as defined by 38 C.F.R. § 3.385.  The Board notes that the June 2012 VA examiner did not consider the conducted audiometric testing results to be reliable, and therefore, declined to provide those unreliable results or provide an opinion regarding any hearing loss.  The June 2012 VA examiner discontinued testing due to poor inter-test reliability, explaining that results were 20 to 30 decibels above 2009 test results.  Also, the September 2014 VA examination did not include audiometric testing results.  However, audiometric results from the other three VA examinations show that the appellant does not have right ear hearing loss according to 38 C.F.R. § 3.385, as shown below.

The puretone threshold values in decibels at the December 2009, October 2013, and March 2015 VA examinations were:




HERTZ


12/2009
500
1000
2000
3000
4000
RIGHT
20
20
30
20
20
10/2013
500
1000
2000
3000
4000
RIGHT
20
20
30
25
20
03/2015
500
1000
2000
3000
4000
RIGHT
20
20
25
25
20

Speech recognition scores using the Maryland CNC Test were 96 percent, 98 percent, and 96 percent for the right ear at the December 2009, October 2013, and March 2015 VA examinations, respectively.

None of the above VA examination results show a puretone threshold value of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or at least three values of 26 decibels or greater in such frequencies.  Also, such examinations did not show speech recognition scores less than 94 percent, using the Maryland CNC Test.  Therefore, based on VA examination results, service connection for right ear hearing loss must be denied because there is no current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the absence of proof of a present disability, there can be no valid claim).

However, the Board notes that there are two private audiometric testing reports that appear to indicate that the appellant has right ear hearing loss in accordance with 38 C.F.R. § 3.385.  Private audiometric results dated October 2009 from A.P., D.O., indicate severe sensorineural hearing loss bilaterally.  Private audiology results dated October 2012, from Brackenridge Hospital, show mild right ear sensorineural hearing loss.  The puretone threshold values from these two private examinations were:




HERTZ


10/2009
500
1000
2000
3000
4000
RIGHT
70
70
75
75
80
10/2012
500
1000
2000
3000
4000
RIGHT
35
45
45
No value
40

A speech recognition score at the October 2009 private examination was not provided.  At the October 2012 private examination, the speech recognition score was reported to be 70 percent for the right ear, but such report did not indicate using the Maryland CNC Test.

An April 2010 medical nexus opinion was provided by a physician assistant at the private facility that provided the October 2009 audiogram.  Such physician assistant stated that the appellant has hearing loss that is consistent with his history of munitions training.  While these private audiogram results indicate right ear hearing loss based on puretone values, according to 38 C.F.R. § 3.385, the Board affords such audiograms and opinion of limited probative value, as further discussed below.

The January 2016 VHA medical expert opinion considered the significant variances in audiometric test results between the VA examinations and the private examinations discussed above.  The medical expert, a Chief otolaryngologist, indicated review of the multiple audiograms in the appellant's record, from December 1980 to March 2015, and opined, "There were significant variances with audiometric testing results during that period.  Based on review of these audiograms of record, it is very doubtful that the patient ever had right hearing loss according to 38 C.F.R. § 3.385."  Additionally, the September 2014 VA examiner considered these private records and reported that they "were offered without the benefit of review of [the appellant's] service medical records."

None of the VA examiners provided a positive nexus opinion regarding right ear hearing loss.  While the record contains the April 2010 private opinion suggesting a positive nexus between the appellant's claimed hearing loss and service, such opinion only stated that the appellant had hearing loss consistent with, not due to, his history of munitions training.  Moreover, such opinion was provided without review of the multiple audiograms of record indicating no hearing loss.  The January 2016 medical expert provided a negative nexus opinion after consideration of the multiple audiograms of record and the significant variances among them.  Therefore, the Board affords the January 2016 expert's opinion great probative weight when compared to the private examiners audiometric results and the April 2010 nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the appellant believes that he has right ear hearing loss that is connected to noise exposure during service, as a layperson, the appellant has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis of right ear hearing loss requires medical testing and a certain amount of medical expertise to be determined.  Thus, the appellant's opinion regarding the presence of a right ear hearing loss (at least for VA purposes) is not competent medical evidence.  Here, the Board finds the January 2016 expert's opinion to be of greater probative value than the appellant's lay contentions.

In summary, the Board finds that the appellant does not currently have right ear hearing loss in accordance with 38 C.F.R. § 3.385, including during any portion of the appeal period or shortly before the period.  Therefore, the preponderance of the evidence is against the claim and service connection for right ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Brammer, 3 Vet. App. at 225.

Left Ear Hearing Loss

Unlike with the appellant's right ear, his left ear hearing acuity does meet the criteria to be considered a disability under 38 C.F.R. § 3.385.  Specifically, a December 1980 audiogram conducted at the time of enlistment indicates a puretone threshold value of 55 decibels in the left ear at 4000 Hertz, as shown below.  

Because such left ear hearing loss for VA purposes was noted at the time of enlistment, the question to be resolved here is whether or not such left ear hearing loss was aggravated by the appellant's service.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  That is, the question remaining is whether the preexisting left ear hearing loss was aggravated beyond the natural progression of the condition during a period of ACDUTRA, including as a result of exposure to loud noise.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

Under this theory of entitlement, because this is a period of ACDUTRA, the appellant has the burden of showing that there was an increase in severity (beyond merely a flare-up) and that it was not due to the natural progress of the disease.  The presumption of aggravation does not apply to claims based on periods of ACDUTRA.

The appellant's STRs include the following audiometric measurements around the times of entrance to and separation from service:




HERTZ


12/1980
500
1000
2000
3000
4000
LEFT
25
5
5
0
55
06/1986
500
1000
2000
3000
4000
LEFT
5
10
5
No value
60

The only opinions of record that specifically address aggravation of the appellant's left ear hearing loss demonstrate that such hearing loss was not aggravated by service.  The December 2009 VA examiner opined that audiometric documentation in the appellant's claims file "clearly shows that military loud noise exposure did not change the existing hearing loss in the left ear . . . ."  As support for this opinion, the December 2009 VA examiner cited the June 1986 separation examination showing improved hearing thresholds at all frequencies in both ears.  The Board notes that the hearing threshold at 4000 Hertz is not improved, and thus, such opinion carries little probative weight because it is not entirely accurate.  However, the opinions discussed below also reach the same conclusion, i.e., the appellant's left ear hearing loss was not aggravated by service.

The October 2013 VA examiner also opined that pre-existing left ear hearing loss was not aggravated beyond normal progression in the appellant's military service and supported such opinion by stating that there was "no significant worsening of hearing noted between 1980 and 1986."  The March 2015 VA examiner indicated the absence of a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the left ear and opined that the appellant's left ear hearing loss was not aggravated beyond normal progression in military service.  The March 2015 VA examiner supported such opinion with the following rationale: left ear thresholds improved at the 1986 audiometrics when compared to the 1980 audiometrics.  Furthermore, the January 2016 medical expert also opined that "it is not at least as likely as not that the left ear hearing loss was aggravated by service."  The medical expert based such opinion on careful review of the audiograms of record.  With respect of left ear hearing loss aggravation by service, there is no medical opinion to the contrary, to include private records.

While the appellant believes that he has left ear hearing loss that is connected to service, as a layperson, the appellant has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the determination of left ear hearing loss aggravation requires medical testing and a certain amount of medical expertise to be determined, particularly so because even if the hearing loss worsened, it must be determined whether it was a result of the natural progress of the disease.  Thus, the appellant's opinion regarding aggravation of left ear hearing loss is not competent medical evidence.  In this regard, the Board finds the aggravation opinions discussed above, from VA examiners and the January 2016 medical expert, to be of greater probative value than the appellant's lay contentions.

In summary, the appellant's pre-existing left ear hearing loss was not aggravated by service, including by noise exposure during periods of ACDUTRA.  Therefore, as the preponderance of the evidence is against the claim, service connection for left ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

The appellant also asserts that he currently suffers from tinnitus that is related to service.  As is discussed above, the Board finds that the appellant experienced exposure to loud noise in service.

The Board found that previous VA examinations did not specifically address the appellant's contention that his tinnitus started in 1988 (see June 2012 VA examination report), and thus, the appellant was afforded the March 2015 VA examination.  The Board notes that the March 2015 VA examiner opined that the appellant's tinnitus is less likely than not caused by or a result of military noise exposure.  However, that examiner did not consider the 1988 tinnitus onset date, which the Board instructed to do in the January 2015 remand.  Thus, the March 2015 examiner's nexus opinion, specifically regarding tinnitus, is not adequate.

The appellant is competent to describe the presence of ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Because tinnitus is primarily a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.

The Board notes that none of the VA examination reports or private records include a positive nexus opinion specifically linking the appellant's tinnitus to service.  However, on further reflection, the Board finds no reason to doubt the veracity of the appellant's statements regarding the presence and onset of his tinnitus.  His contention that his tinnitus is related to in-service noise exposure is wholly consistent with his military duties as a cannoneer.  Given the appellant's competent and credible statements regarding his tinnitus, the Board finds the evidence is at least in equipoise regarding whether the appellant's current tinnitus began during military service, including a period of ACDUTRA, and continued since service.  The Board notes that disability and pertinent evidence is different for the tinnitus claim compared to the hearing loss claims, which turned on the existence of right ear hearing loss and the aggravation of left ear hearing loss.  Thus, the claims have different factual backgrounds.

When viewing the evidence in the light most favorable to the appellant and after resolving any reasonable doubt in the appellant's favor, the Board finds that the appellant currently has tinnitus that commenced in service.  Accordingly, entitlement to service connection for tinnitus is warranted.  See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


